PROMISSORY NOTE


$150,000.00
Dallas, Texas
August 24, 2007



FOR VALUE RECEIVED, the undersigned ("Borrower"), promises to pay to the order
of CTI Petroleum, Inc., (together with its successors and assigns, the
"Lender"), the principal sum of $150,000.00, plus interest at the rate provided
for herein on the unpaid balance of this promissory note (“Note”) outstanding
from time to time hereunder until the same is paid in full. The maturity date
(“Maturity Date”) of this Note shall be October 24, 2007, at which time all
principal and accrued interest is due.


Lender will disburse $60,000.00 of the principal balance of this Note on the
date hereof, and $90,000.00 upon written request by Borrower on or after August
31, 2007.


Interest shall be payable on this Note on the first day of each month prior to
the Maturity Date, beginning October 1, 2007.


The unpaid principal amount of this Note shall bear interest (i) until maturity
(whether by acceleration or otherwise) at all times during which there has not
occurred or then exists an Event of Default, at a rate per annum equal to the
lesser of (a) the Applicable Rate or (b) the Legal Rate (as hereinafter defend);
and (ii) after the Maturity Date, as well as at all times during which there has
occurred or then exists an Event of Default, at a rate per annum equal to the
lesser of (a) ten percent (10.00%) per annum above the Applicable Rate (the
"Default Rate") or (b) the Legal Rate (the Applicable Rate and the Default Rate,
whichever is in effect at any particular time, being hereinafter referred to as
the "Contract Rate"). The term "Applicable Rate" shall mean seven percent (7%)
per annum, compounded semi-annually.


Borrower may prepay this Note at any time, in whole, but not in part, without
prepayment penalty or fee.


The Borrower shall make each payment due hereunder not later than 2:00 p.m.
(Central Standard Time) on the day when due, in lawful money of the United
States of America (in freely transferable U. S. dollars and in immediately
available funds), at such place or places identified by Lender by ACH Transfer.
BY WRITTEN NOTICE TO THE BORROWER, THE LENDER MAY REQUEST BORROWER TO MAKE SUCH
PAYMENTS AT OTHER PLACES AND BY OTHER METHODS AND BORROWER SHALL THEREAFTER MAKE
SUCH PAYMENTS IN ACCORDANCE WITH SUCH WRITTEN NOTICE FROM LENDER.


Exhibit 10.1
Page 1 of 4

--------------------------------------------------------------------------------


 
If, at any time during the term of this Note the Lender has not received payment
on or before five (5) days after such payment is due, the Borrower shall pay to
the Lender, promptly on demand, as liquidated damages, a late payment charge of
$75.00.


The following shall be Events of Default under this Note: the failure to make an
installment of principal or interest due hereunder on or before five (5) days
after such payment is due.


If an Event of Default occurs and is not cured within any applicable cure
period, or the undersigned or any indorser, guarantor or accommodation party (or
any of them) fails to pay this Note when due (by demand, upon maturity, upon
acceleration or otherwise), Lender may at its option and without prior notice to
the undersigned or any indorser, guarantor or accommodation party (or any of
them) (i) exercise any one or more of the rights and remedies granted by this
Note, or given to a creditor under applicable law, including, without
limitation, the right to accelerate this Note; and (ii) declare a default under
any other note, agreement or instrument, whether now existing or hereafter
entered into, with the Lender or any Affiliate of the Lender. The Borrower
agrees that upon the occurrence of an Event of Default, the Borrower shall pay
all costs and expenses actually incurred by Lender (including, without
limitation, reasonable attorneys' fees and disbursements) incident to the
enforcement, collection, protection or preservation of any right or claim of the
Lender under the Note, including any such fees or costs incurred in connection
with any bankruptcy or insolvency proceeding of Borrower.


If at any time the relevant Contract Rate exceeds the Legal Rate, the interest
payable hereunder shall be computed upon the basis of the Legal Rate, but any
subsequent reduction in the relevant Contract Rate shall not reduce the
applicable interest rate hereunder below the Legal Rate until the aggregate
amount of interest accrued and payable hereunder equals the total amount of
interest which would have accrued hereunder if the applicable interest rate
hereunder had been at all times computed solely on the basis of the relevant
Contract Rate.


No agreements, conditions, provisions or stipulations contained in this Note, or
the default of the undersigned, or the exercise by the holder hereof of the
right to accelerate the payment or the maturity of principal and interest, or to
exercise any option whatsoever contained herein, or in any other agreements
between the undersigned and Lender, or the arising of any contingency
whatsoever, shall entitle the holder of this Note to collect, in any event,
interest exceeding the maximum rate of nonusurious interest allowed from time to
time by applicable state or federal law as now or as may hereinafter be in
effect, including, as to article 5069-1.04 Vernon's Texas Civil Statutes (and as
the same may be incorporated by reference in other Texas statutes), but
otherwise without limitation, that rate based upon the "indicated rate ceiling"
(the "Legal Rate") and in no event shall the undersigned be obligated to pay
interest exceeding such Legal Rate; and all agreements, conditions or
stipulations, if any, which may in any event or contingency whatsoever operate
to bind, obligate or compel the undersigned to pay a rate of interest exceeding
the legal Rate shall be without binding force or effect, at law or in equity, to
the extent only of the excess of interest over such Legal Rate. In the event any
interest is charged in excess of the Legal Rate (the "Excess"), the undersigned
acknowledges and stipulates that any such charge shall be the result of an
accidental and bona fide error, and such excess shall be first applied to reduce
the principal then unpaid hereunder; second, applied to reduce any obligation
for other indebtedness of the undersigned to Lender; and third, returned to the
undersigned, it being the intention of the parties hereto not to enter at any
time into an usurious or other illegal relationship. The undersigned recognizes
that such an unintentional result could inadvertently occur. By execution of
this Note, the undersigned covenants that (i) the credit or return of any Excess
shall constitute the acceptance by the undersigned of such Excess, and (ii) the
undersigned shall not seek or pursue any other remedy, legal or equitable,
against Lender or any holder hereof based, in whole or in part, upon the
charging or receiving of any interest in excess of the Legal Rate. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by Lender or any holder hereof, all interest at any time
contracted for, charged or received by Lender or any holder hereof, in
connection with this Note, shall be amortized, prorated, allocated and spread in
equal parts during the entire term of the Note.


Exhibit 10.1
Page 2 of 4

--------------------------------------------------------------------------------


 
All notices required or permitted under this Note shall be in writing and shall
be deemed to have been delivered upon actual delivery at the addresses provided
below, or by confirmed facsimile at the facsimile number provided below. Either
party may change its address or facsimile number upon five (5) days written
notice to the other party.



 
If to Lender:
CTI Petroleum, Inc.
   
700 Technology Drive
   
Pittsburgh, Pennsylvania 15219
       
If to Borrower:
Consolidated Oil and Gas, Inc.
   
316 Main Street, Suite L
 
 
Humble TX 77338



All computations by Lender of the principal balance of this Note or the interest
due hereunder are conclusive absent manifest error on the part of Lender.


This Note represents the final understanding of the Borrower and Lender with
respect to the subject matter contained herein. No provision of this Note may be
amended or waived except in a written agreement signed by the Borrower and the
Lender. No waiver of any provision of this Note shall constitute a waiver or
consent to any similar or other breach by Borrower of this Note.


THE UNDERSIGNED AND ALL ACCOMMODATION PARTIES, GUARANTORS AND ENDORSERS, IF ANY,
(i) WAIVE DEMAND AND NOTICE OF DEMAND, (ii) WAIVE PRESENTMENT, NOTICE OF
INTENTION TO DEMAND, PROTEST AND NOTICE OF PROTEST, NOTICE OF DISHONOR, NOTICE
OF INTENTION TO ACCELERATE, NOTICE OF ACCELERATION, AND ALL OTHER NOTICES OTHER
THAN AS EXPRESSLY PROVIDED, (iii) AGREE THAT NO EXTENSION OR INDULGENCE TO THE
UNDERSIGNED OR RELEASE OR NON-ENFORCEMENT OF ANY SECURITY, WHETHER WITH OR
WITHOUT NOTICE, SHALL AFFECT THE OBLIGATIONS OF ANY ACCOMMODATION PARTY,
GUARANTOR OR ENDORSER, AND (iv) AGREE TO REIMBURSE THE HOLDER OF THIS NOTE FOR
ANY AND ALL COSTS AND EXPENSES INCURRED IN COLLECTING OR ATTEMPTING TO COLLECT
ANY AND ALL PRINCIPAL AND INTEREST UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED
TO, COURT COSTS AND REASONABLE ATTORNEYS' FEES, WHETHER IN-HOUSE OR OUTSIDE
COUNSEL IS USED AND WHETHER SUCH COSTS AND EXPENSES ARE INCURRED IN FORMAL OR
INFORMAL COLLECTION ACTIONS, FEDERAL BANKRUPTCY PROCEEDINGS, APPELLATE
PROCEEDINGS, PROBATE PROCEEDINGS, OR OTHERWISE).


Exhibit 10.1
Page 3 of 4

--------------------------------------------------------------------------------


 
THIS NOTE SHALL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS AND APPLICABLE FEDERAL LAW.


This Note shall bind the undersigned and the undersigned's respective successors
and assigns.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.
 

        BORROWER:       CONSOLIDATED OIL AND GAS, INC.  
   
   
    By:       Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

 
Exhibit 10.1
Page 4 of 4

--------------------------------------------------------------------------------


 